Citation Nr: 1543661	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 30 years of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although the appeal was certified to the Board by the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware.

Although the RO considered a subsequent September 2010 rating decision as the rating decision on appeal with respect to claim decided herein, the Board finds the March 2010 rating decision is the correct rating decision on appeal.  Within the one-year period following notification of the March 2010 rating decision, VA received correspondence from the Veteran.  Specifically, in an October 2010 statement, the Veteran indicated disagreement with the RO's March 2010 and September 2010 determinations.  Thus, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement with respect to the March 2010 rating decision.  Following issuance of a statement in November 2013, a substantive appeal was timely received within 60 days thereafter. As such, the March 2010 rating decision is the rating decision on appeal.

In July 2015, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file. 

The record reflects additional service treatment records were associated with the record in July 2015.  The Veteran has not waived review of this evidence; however, in light of the disposition granting the benefit sought in full, a remand for RO consideration and issuance of a supplemental statement of the case is not warranted. 



FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for obstructive sleep apnea.  Therefore, no discussion of VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard with regard to obstructive sleep apnea.  The Veteran was afforded a general VA examination in February 2010.  The February 2010 VA examiner did not endorse a diagnosis.  However, a May 2010 private sleep study diagnosed severe obstructive sleep apnea.  Thus, the Board finds that a current disability of obstructive sleep apnea has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of obstructive sleep apnea is related to service.

The evidence of record supports a finding that the Veteran suffered sleep disturbances during service.  Specifically, a November 2006 service treatment record reported the Veteran requested authorization for a sleep study.  Such is consistent with the Veteran's July 2015 testimony that he reported such during service but didn't follow-up with his requested sleep study.  In a December 2008 service treatment record, the Veteran reported trouble sleeping, waking up in the middle of the night regularly and having trouble getting back to sleep.  Thus, the element of an in-service injury is met.

With respect to whether the Veteran's current obstructive sleep apnea is related to service, a February 2014 VA examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The February 2014 VA examiner stated the Veteran reported sleep problems in 2006; however, no sleep study was performed until May 2010 and thus the contention that obstructive sleep apnea was diagnosed since 2003 was not supported by the evidence.  However, the February 2014 VA examiner did not address the service treatment records, as described above, which documented in-service sleep disturbances, and as such, the opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Additionally, the Board notes that the Veteran, in July 2015 testimony, reported that the medical provider who diagnosed his obstructive sleep apnea explained that his in-service sleep disturbance symptoms, such as waking up abruptly, were manifestations of his obstructive sleep apnea.  In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced sleep disturbances during service, as they are based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the testimony of the Veteran is less than credible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show sleep disturbance symptoms onset during service and continued since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that is likely attributable to his active military service.  Although he was not diagnosed with sleep apnea during service, the Veteran has submitted seemingly credible testimony that he had experienced symptoms during military service similar to those he has now as a result of obstructive sleep apnea.  Additionally, the February 2014 VA examiner did address the Veteran's service treatment records documenting sleep disturbances.  Moreover, the Board notes that the Veteran filed his claim for sleep apnea less than one year after separation from service and this close temporal proximity weighs in favor of the claim.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


